Citation Nr: 1439854	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for spina bifida.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January December 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement in September 2010 and was provided with a statement of the case in September 2011.  The Veteran perfected his appeal with an October 2011 VA Form 9.  
The Board notes that the Veteran was represented by a private attorney, Daniel Krasnegor.  However, the representation only extended to issues not currently before the Board.  As such, in regards to this current claim, the Veteran is unrepresented.  

The Board also notes that a June 2013 rating decision denied entitlement to service connection for spinal stenosis of the lumbar region, degeneration of thoracic intervertebral disc, lumbosacral spondylosis without myelopathy; and service connection for thoracic or lumbosacral neuritis or radiculitis.  The Veteran filed a notice of disagreement in July 2013 and was provided with a statement of the case in March 2014.  However, the Veteran did not submit a timely VA Form 9.  As such, these issues are not before the Board.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2011 to February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his October 2011 VA Form 9, the Veteran asserted that he was born with spina bifida and the birth defect was aggravated during his active duty.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Here, there is no enlistment examination is not of record.  As enlistment examinations are normally conducted the Board finds that the Veteran was sound on entrance.  See 38 U.S.C.A. § 1111.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Additionally, VA's Office of General Counsel has distinguished between congenital or developmental defects and congenital or hereditary diseases.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  As such, the Board finds that a remand is necessary in order to determine the nature and etiology of the Veteran's spina bifida.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his spina bifida.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner is asked to furnish an opinion with respect to the following questions:

Is the Veteran's spina bifida congenital, developmental, or familial in origin?  If the answer is "yes", is the Veteran's spina bifida a "disease process," or simply a "defect or abnormality"?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's spina bifida in this case.

If the proper classification of the Veteran's spina bifida is a "disease process" of congenital, developmental, or familial origin, did the Veteran develop this disease process during service?  Please explain the reasons for your answer.  

If the Veteran's spina bifida is a "disease process" of congenital, developmental or familial origin but did not have its onset in service, the examiner is asked to address the following questions: (a) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service?  In answering question (a), the examiner is asked to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of spina bifida during service; or, whether the Veteran developed permanent pathological changes of spina bifida during service.  (b) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of spina bifida was due to the natural progression of that disease?  Please explain the reasons for your opinion.

(Note: The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable).

If the proper classification of the Veteran's spina bifida is a "defect or abnormality" of congenital, developmental or familial origin, did the Veteran sustain a superimposed injury, to include spinal stenosis of the lumbar region, degeneration of thoracic intervertebral disc, lumbosacral spondylosis without myelopathy; or thoracic or lumbosacral neuritis or radiculitis?  If so, please specify the diagnosis or diagnoses of the additional disability.  Please explain the reason for your opinion.

If spina bifida was acquired by the Veteran, then the examiner is asked address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: (i) this disease had its onset during active service, or (ii) was it related to any incident of service?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



